ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_05_EN.txt. 181

SEPARATE OPINION OF JUDGE AGO

[Translation]

I

1. In the separate opinion which I appended to the Judgment of 26 No-
vember 1984 on the jurisdiction of the Court and the admissibility of the
Application in the present case, I explained why I had felt able to vote in
favour of the finding that the Court had “a jurisdiction in the present case
enabling it to proceed to examination of the merits”, convinced as I was
that sufficient warrant for this finding was to be found in the existence
between the Parties, under Article 36, paragraph 1, of the Statute of the
Court, of a valid and indisputable jurisdictional link, one contractually
and unchallengeably established in Article XXIV, paragraph 2, of the
bilateral treaty of Friendship, Commerce and Navigation concluded on
21 January 1956. On the other hand, I rejected the majority view of the
Court that another jurisdictional link between Nicaragua and the United
States of America existed under Article 36, paragraph 2, of the Statute.
Here I had reached my conclusion — which I feel bound to confirm, given
the unshaken constancy of my conviction on the matter — because, to my
mind, Nicaragua’s alleged acceptance of the Court’s compulsory jurisdic-
tion was not and had never become real. The intention manifested on the
subject in 1937 had at no time materialized in the formal undertaking
which alone would have possessed legal force. [t followed that no obliga-
tion had yet been accepted or even come into being on the date of the
extinction of the Permanent Court of International Justice, so there was no
obligation which could be “maintained” after that date, since it is impos-
sible to maintain what does not yet exist. And if the obligation itself did not
exist, neither could it have any effects that might conceivably be trans-
ferred from the Permanent Court to its successor, the International Court
of Justice. In sum, the declaration of acceptance of the Court’s compulsory
jurisdiction which had been made by the United States of America on
14 August 1946 was not matched, as it indispensably had to be, by an
equally valid acceptance on the part of Nicaragua ; hence no jurisdictional
link could be founded on such a basis between the two States.

2. If the majority of the Court had in 1984 adopted the same position as
certain judges, the result in the present, merits phase of the case would have
been that only acts that might be regarded as breaches of obligations under
the Treaty of 21 January 1956 could be taken into consideration as acts
whereby the United States of America might have incurred international
responsibility towards Nicaragua. However, the situation is otherwise,
since the majority of the Court, in the 1984 Judgment. approved and gave

171
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 182

pride of place to the idea that a jurisdictional link existed between the
Parties on the basis of the coincidence of two unilateral declarations
accepting the Court’s compulsory jurisdiction, both of which, and no less
that of Nicaragua than that of the United States, had in its view been
regularly made. Though somewhat reluctantly, I have felt obliged to re-
spect the majority decision of the Court, which is now res judicata, and
accordingly to agree to reason in the present merits phase on the basis of
the supposition that when proceedings were instituted two different links
of jurisdiction existed between the Parties. Of those two links, the one
based upon the Optional Clause in Article 36, paragraph 2, of the Statute
was manifestly of wider scope and was bound to receive the main empha-
sis.

3. As it happens, my scruples in this connection have to some extent
been softened. though not entirely removed, on account of the recognition
by the majority of the Court, in the present phase, of the effect of the
restriction placed on the acceptance of its compulsory jurisdiction through
the “multilateral treaty reservation”, also known as the “Vandenberg
Reservation” from the name of the Senator who successfully presented it
for the approval of the United States Senate. Under that reservation, the
United States’ acceptance of the Court’s compulsory jurisdiction did not
extend to:

“disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before
the Court, or (2) the United States of America specially agrees to
jurisdiction !”,

4. In this connection, the Court, in its Judgment of 26 November 1984
on questions of jurisdiction and admissibility, had declared that the ob-
jection advanced by the United States of America with regard to the ex-
clusion from its acceptance of the Court’s jurisdiction under the Optional
Clause of “disputes arising under a multilateral treaty” raised a problem
“concerning matters of substance relating to the merits of the case”. This
had led the Court to the conclusion that the objection did not possess an
“exclusively preliminary” character and could not in the circumstances
constitute an obstacle to its entertaining the merits of the case, given that
Nicaragua’s Application did not solely complain of breaches of multila-
teral conventions but also relied, quite apart from the bilateral treaty of
1956, on a number of principles of “general and customary international
law”. In this, the merits phase, the Court has accordingly been entirely
consistent and proceeded to examine the question raised by the Respon-
dent in its objection.

' If I make use solely of the original English text, this is because of the problems of
interpretation to which the French translation in the United Nations Treaty Series might
give rise — problems which there is no ground for allowing any role in the case.

172
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 183

5. It is in paragraphs 42 ff. of the present Judgment that the Court has
given its ruling on the consequences arising from the United States’ mul-
tilateral treaty reservation in the present case. In doing so it has relied in the
main on the following two points : (a) the original source of its jurisdiction
to pass upon a dispute involving a particular State is always that State’s
consent, which implies, inter alia, that any State accepting its compul-
sory jurisdiction under the Optional Clause is entirely free to restrict that
acceptance in any way it wishes and, more especially, to exclude disputes
arising out of certain categories of treaty ; (b) in the instant case, at least
one third State, namely El Salvador, had to be considered as potentially
“affected” by any decision involving the application of certain multilateral
treaties including, but not limited to, the Charter of the United Nations
and that of the Organization of American States. The necessary conse-
quence was that the application of those instruments was excluded so far as
the decision of this case was concerned. Thus the Court rightly rejected the
idea of setting up against the United States an interpretation of the
“Vandenberg Reservation” which would be manifestly different from the
one always advanced by that Party and reduce it to mere redundancy. It
can never be sufficiently emphasized that acceptance of the Court’s com-
pulsory jurisdiction on the basis of Article 36, paragraph 2, of its Statute is
a sovereign, voluntary act the effects of which are strictly confined to the
limits within which it was conceived and intended. The Court therefore
proceeded correctly in holding itself obliged to conclude that the jurisdic-
tion conferred upon it by the declaration of acceptance which the United
States made in 1946 under Article 36, paragraph 2, of the Statute did not
enable it to entertain the complaints submitted by Nicaragua concerning
the violation of the treaties in question. But at the same time and, in my
view, in perfect accord with its premises, it held that its jurisdiction to pass
upon Nicaragua’s complaints regarding the violation by the United States
of obligations under rules proceeding from customary international law or
the 1956 FCN Treaty remained intact.

6. Given the starting-point of the Court’s reasoning, I cannot but find
the conclusion it reached entirely correct. I have also to acknowledge its
concern to uphold the independent existence in customary international
law of each of the rules it has applied in the case. Even so, I am bound to
express serious reservations with regard to the seeming facility with which
the Court — while expressly denying that all the customary rules are
identical in content to the rules in the treaties (para. 175) — has neverthe-
less concluded in respect of certain key matters that there is a virtual
identity of content as between customary international law and the law
enshrined in certain major multilateral treaties concluded on a universal or
regional plane. I am ready to agree with the Court that, so far as the basic
rule prohibiting use of force is concerned (para. 188), and even the rule
requiring respect for the territorial sovereignty of other States (para. 212),
there may be a close correspondence between unwritten general interna-
tional law and the written law embodied in the Charter. But I remain

173
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 184

unconvinced that, for example, certain restrictive requirements on which
the Charter makes resort to self-defence conditional are also to be found in
customary international law. And I am still inclined to doubt whether the
customary international law that exists not only at universal ! but also at
regional level in the Americas has already endorsed all the achievements of
treaty law where the prohibition of intervention is concerned. I am more-
over most reluctant to be persuaded that any broad identity of content
exists between the Geneva Conventions and certain “fundamental general
principles of humanitarian law”, which, according to the Court, were
pre-existent in customary law, to which the Conventions “merely give
expression” (para. 220) or of which they are at most “in some respects a
development” (para. 218). Fortunately, after pointing out that the Appli-
cant has not relied on the four Geneva Conventions of 12 August 1949, the
Court has shown caution in regard to the consequences of applying this
idea, which in itself is debatable.

7. There are, similarly, doubts which I feel bound to express regarding
the idea which occasionally surfaces in the Judgment (paras. 191, 192, 202
and 203) that the acceptance of certain resolutions or declarations drawn
up in the framework of the United Nations or the Organization of Ameri-
can States, as well as in another context, can be seen as proof conclusive of
the existence among the States concerned of a concordant opinio juris
possessing all the force of a rule of customary international law. I shall
confine myself here to a mere placing of these impressions on record, while
emphasizing that such reservations as I might express on the points con-
cerned do not carry the implication that I should disagree with the basic
findings of the Judgment.

Il

8. Coming now to those aspects of the present case which more spe-
cifically and exclusively concern the merits, I would first point out that the
findings reached by the Court in the present Judgment coincide in the main
with those which, from another angle, it had already adumbrated in its
Order of 10 May 1984 on the request for provisional measures filed by
Nicaragua on 9 April of that year. Needless to say, the present analysis is
developed at far greater length and the reasoning presented in order to
underpin the findings is far more substantial. But the fact remains that the
acts which the Court today considers should be imputed to the United
States of America are the same as the decision on provisional measures had
succinctly mentioned, while, more particularly, the breaches of interna-

1 Fam somewhat surprised at the assurance with which the Court in its Judgment
(para. 202) has felt able to assert that “the existence in the opinio juris of States of the
principle of non-intervention is backed by established and substantial practice”.

174
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 185

tional law which the Court now holds those acts to have constituted are
practically the same as already enumerated under B (1) and (2) in para-
graph 41 of the Order of 10 May 1984. The obligations now declared to
have been violated are virtually the same as those found to exist on that
previous occasion : the obligations not to intervene in the internal affairs
of another State, to refrain from any recourse to the threat or use of force
against the territorial integrity or political independence of another State,
to accord its territorial sovereignty full respect and not to disrupt or
endanger its maritime commerce. At the time, I voted knowingly and
conscientiously in favour of the decisions adopted by the Court on these
various points, and at the present juncture I see no reason to do other-
wise.

9. Nevertheless, I cannot but be struck by the presence in the Judgment
now rendered — with of course my own participation — of certain aspects
in the appraisal of the factual and legal situation which are in my view
mutually inconsistent and appear to call for some rectification.

10. The first concerns the perspective in which the Judgment appears to
place and envisage the case on which the Court was required to give its
decision. To my mind, it is impossible to grasp the overall, meaningful
reality of this case without keeping in view the fact that the soil in which the
present dispute between Nicaragua and the United States germinated, and
from which it sprang, was compounded of a situation of civil strife, of
conflict within a State. Today also, this situation characterizes the present
case to a greater degree than appears to have been realized.

11. Not, of course, that the Judgment completely ignores this situation.
Where the Court expresses its position with regard to the breaches of the
rules of humanitarian law committed in the instant case, it does indeed
point out (in para. 219) that :

“The conflict between the contras’ forces and those of the Govern-
ment of Nicaragua is an armed conflict which is ‘not of an interna-
tional character’. The acts of the contras towards the Nicaraguan
Government are therefore governed by the law applicable to conflicts
of that character ; whereas the actions of the United States in and
against Nicaragua fall under the legal rules relating to international
conflicts.”

This observation is certainly correct. I readily acknowledge, moreover, that
in its description of the various forms of aid and assistance provided by the
United States to the contra rebels, the Court has deliberately avoided
making use of certain expressions, proposed by the Applicant, which
would have given rise to dangerous ambiguity, precisely in connection with
the question as to the international nature of the conflict between those
rebels and the forces of the Sandinist government. Thus the Court (in
paras. 113 and 114) has refused to go along with the Applicant’s assertions
that the contra forces are mere bands of “mercenaries” recruited by the

175
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 186

United States of America for its own ends, or in other words that they area
kind of foreign legion constituting an auxiliary body in the United States
armed forces. I must also add that the very fact of construing the multi-
farious forms of assistance to the contras as a kind of unlawful intervention
by one State in the internal conflicts of another provides further evidence
that the Court has seen this essential aspect for what it is.

12. On the other hand, in the Court’s manner of presenting the two sides
in contention and, above all, the origins and causes of the internal conflict
that broke out in Nicaragua, it seems to me that the Judgment fails to
accord sufficient weight to the important changes that took place in that
country during the months immediately following the fall of the Somoza
government. In saying this, it is not my intention to question the Judg-
ment’s interpretation (in paras. 260-262) of the points included in the
“Plan to secure peace” that the coalescent anti-Somoza elements had
drawn up during the final stage of the liberation struggle against the
dictatorship and that the Junta of the Government of National Recon-
struction of Nicaragua had communicated to the Secretary-General of the
Organization of American States in response to the resolution of the
XVIIth Meeting of Consultation of the Ministers for Foreign Affairs of
that Organization. Neither am I here concerned to deny the finding that
the communication of this plan was merely a “political promise” devoid of
all binding legal force, even though I still have some doubts in that respect ;
for I cannot understand how the Organization of American States member
governments could have agreed to adopt such an exceptional measure as
the withdrawal of recognition from a government which, however dicta-
torial and hateful, was undeniably in charge and, from that angle, “legiti-
mate” unless they possessed a solid guarantee that it would be replaced by
a government offering the precise characteristics defined in the peace plan,
one of a kind which the members of the Organization, with the exception of
the Somoza government itself, all hoped to see materialize.

13. What I wish here to stress is simply the fact that at the time when the
government which the Judgment itself, at the rare points where it mentions
it, styles a “democratic coalition” (para. 18) “the democratic coalition
government” (para. 19) or “the Government of National Reconstruction”
(para. 167) took office in Managua it corresponded in its composition,
however provisional that may have been, to the various points in the “Plan
to secure peace”. It was only later that matters changed. As I have found
confirmed by many pieces of testimony, and inter alia by accounts of a very
recent on-the-spot inquiry in Nicaragua !, the various political trends
whose adherents had taken part in the overthrow of the dictatorship were
indeed represented in the government initially resulting from the revolu-
tionary struggle. This government clearly stated its intention of setting up a
stable régime characterized by democratic pluralism, political, economic

! See the articles entitled “Impressions du Nicaragua”, I and II, by Jacques-Simon
Eggly, published in the Journal de Genéve on 26 and 27 May 1986.

176
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 187

and trade-union freedom, and non-alignment in international relations.
Only later, and only after a sudden change, did a government come to
power which was exclusively Sandinist in complexion. That is to say, the
new government which replaced the first towards the end of 1979 was
practically uniform in its make-up and followed a very different line from
its predecessor in regard to domestic policy, the organization of industrial
and agricultural production, trade-union policy, the structure of the armed
forces, foreign policy and international relations. By reaction, this de-
velopment led to the formation of an opposition including elements from
some very disparate backgrounds, an opposition which gradually gained
ground despite being subjected to close surveillance and measures of
restriction. In this climate, the elections organized by the government were
boycotted by the political parties which denied their democratic regular-
ity ; relations between the civil authorities and the church worsened ; there
was a growing split between the traditional trade unions and those owing
allegiance to the government ; the conditions of the ethnic minorities
deteriorated. On account of the combination of these factors, various
groups belonging to the trends opposed to the new régime left the country,
feeling driven to seek refuge in exile. As it happens, once in exile, the new
refugees felt reluctantly impelled to seek the collaboration of the appar-
ently sparse remnants of the Somoza guard with a view to setting up a co-
alition of rebel forces capable of fighting in order to provoke a develop-
ment of the situation such as might enable them to return home in new
circumstances. But this turn of events should not be allowed to obscure the
fact that underlying the civil conflict in question there was the determining
factor of a split between the various components of the coalition that had
opposed the Somoza dictatorship and brought about its downfall. Neither
must it be allowed to obscure the fact that the receipt by these refugees of
the massive and multifarious aid and assistance that was vital for their
action has not turned them into anything other than they were, has not
erased their identity as part of the Nicaraguan people or rendered their
fight against the government of their country anything other than a civil
struggle. In my opinion, the Court could and should in its Judgment have
delved more deeply into this aspect for the sake of a better understanding
of the various facets of this case, though in saying this I have no intention of
seeking any substantial modifications in regard to the findings reached on
this subject.

IN

14. The other aspect to which I would like briefly to refer concerns the
question whether the various categories of acts the subject of the Appli-
cant’s allegations are or are not imputable to the Respondent qua acts
giving rise to international responsibility.

15. Here I consider that the findings of the Judgment, at least where

177
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 188

certain acts are concerned, merit unhesitating concurrence. Among the
accumulation of acts complained of by Nicaragua, the Court was entirely
right in returning an affirmative answer to the question of the imputability
to the Respondent of those which must undeniably be construed as the
conduct of United States agents or organs in the proper sense of those
terms, namely acts performed by persons or groups directly belonging to
the State apparatus of that country and acting as such. The Court has done
well to add that where this conduct took place in the presence or with the
participation of persons or groups that cannot be so described (in the case
in point, contras) the presence or participation of the latter could not
change this finding in the slightest. This is in conformity with the provi-
sions of Article 5 (Attribution to the State of the conduct of its organs) of the
draft articles adopted on the subject by the International Law Commis-
sion. The Court was also right to consider as acts of the United States of
America the conduct of persons or groups that, without strictly being
agents or organs of that State, belong nevertheless to public entities
empowered within its domestic legal order to exercise certain elements of
the government authority. Here I note conformity with the provisions of
Article 7 (Attribution to the State of the conduct of other entities empowered to
exercise elements of the government authority) of the International Law
Commission’s draft. The first of the two hypotheses here mentioned
applied in particular to conduct by members of the government admini-
stration or armed forces of the United States, and the second to activities of
members of the CIA, or of UCLAs or of other bodies of the same kind.
Although the Court has not outlined, as it would have been interesting
to do, any theoretical justification of its findings with regard to these
hypotheses, I entirely share the view that they are well founded.

16. On the other hand, the negative answer returned by the Court to the
Applicant’s suggestion that the misdeeds committed by some members of
the contra forces should be considered as acts imputable to the United
States of America is likewise in conformity with the provisions of the
International Law Commission’s draft !. It would indeed be inconsistent
with the principles governing the question to regard members of the contra
forces as persons or groups acting in the name and on behalf of the United
States of America. Only in cases where certain members of those forces
happened to have been specifically charged by United States authorities to
commit a particular act, or carry out a particular task of some kind on
behalf of the United States, would it be possible so to regard them. Only in
such instances does international law recognize, as a rare exception to the
rule, that the conduct of persons or groups which are neither agents nor
organs of a State, nor members of its apparatus even in the broadest

! I refer to Articles 11 (Conduct of persons not acting on behalf of the State) and 8
(Attribution to the State of the conduct of persons acting in fact on behalf of the State), read
together.

178
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 189

acceptation of that term, may be held to be acts of that State. The Judg-
ment, accordingly, takes a correct view when, referring in particular to the
atrocities, acts of violence or terrorism and other inhuman actions that
Nicaragua alleges to have been committed by the contras against the
persons and property of civilian populations, it holds that the perpetrators
of these misdeeds may not be considered as having been specifically
charged by United States authorities to commit them unless, in certain
concrete cases, unchallengeable proof to the contrary has been sup-
plied.

17. Where this last point is concerned, therefore, I naturally agree in
principle with what the Judgment observes in paragraph 116, namely that
the Court, within the framework of the present proceedings, did not have
to concern itself with any anti-humanitarian misdeeds as the contras may
have committed which Nicaragua wrongly sees as violations, attributable
to the United States of America, of the principles of humanitarian law, but
solely with unlawful acts for which the United States may be responsible
“in connection with the activities of the contras”. One or two hesitations or
linguistic improprieties that can be noted in the drafting of certain pas-
sages do nothing to impair the essential correctness of that observation.
More especially, I cannot but agree with the fundamental recognition that
the misdeeds committed by the contras in the course of their military or
paramilitary operations in Nicaragua are not imputable to the United
States of America (paras. 115, 116 and 278).

18. However, I feel obliged to point out that the Judgment exhibits some
hesitancy, a few at least apparent contradictions ! and a certain paucity of

! The underlying idea is expressed most precisely in paragraph 115, where the
Judgment holds that “even the general control by the respondent State over a force with
a high degree of dependency on it” would not in itself mean “that the United States
directed or enforced the perpetration of the acts contrary to human rights and humani-
tarian law alleged by the applicant State” (emphasis added). Subsequently, in this
paragraph and another (277), the Judgment relies to the same purpose on the fact that
the Court is “not satisfied that the evidence available demonstrates that the contras were
‘controlled’ by the United States when committing” the acts in question. This obser-
vation is not wrong as far as it goes, but it is less precise than the previous one I have
quoted. It would, I think, be regrettable if the introduction at this point of the idea of
“control”, accompanied by such expressions as those in paragraph 116 which contrast
the acts of the contras to those for which the United States might be “responsible
directly”, should implant in readers the erroneous idea that the Court is establishing an
analogy between the situation here envisaged and instances where it is appropriate to
speak of “indirect responsibility” as opposed to “direct responsibility”. In my view, the
situations which can be correctly termed cases of indirect responsibility are those in
which one State that, in certain circumstances, exerts control over the actions of another
can be held responsible for an internationally wrongful act committed by and imputable
to that second State. The question that arises in such cases is not that of the imputability to
a State of the conduct of persons and groups that do not form part of its official
apparatus, but that of the transfer to a State of the international responsibility incurred
through an act imputable to another State.

179
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 190

legal reasoning in seeking to substantiate the position the Court takes on
the points in question. I am above all inclined to regret that the Judgment
does not refer explicitly to the precedent provided by the Judgment of
24 May 1980 in the case concerning United States Diplomatic and Consular
Staff in Tehran. The Court seems to me to have overlooked the fact that, at
that time, it was faced with a situation in many ways similar to the present
one. Inter alia, it had to decide whether and, if so, to what extent the acts
committed in the initial phase of the affair, namely the armed attack
perpetrated on 4 November 1979 by Iranian “militants” against the
Embassy of the United States, the invasion of its premises and the taking of
the persons there as hostages, the seizure of the Embassy’s property and
archives, all those “active” misdeeds, in other words, could or could not be
imputed to the Iranian State. And it reached a negative conclusion on this
subject, because the “militants” in question had no official status of any
kind as agents or organs of the State and there was nothing to prove that
they had in fact acted in the name and on behalf of the Iranian authorities.
The Court explicitly noted that even the congratulatory or approving
statements made immediately following the misdeeds in question could
not alter the fact that these acts committed by the “militants” could not, at
that time, be attributed to the State, even if their authors were the darlings
of the supreme authorities of the country. The only thing the Court con-
sidered could be attributed to the State, in this first phase of events, was the
“negative” fact of having neglected to take appropriate steps for the
protection of the premises and staff, so as to ward off attacks which were
only to be expected on the part of over-excited hostile elements, or the
equally “negative” fact that, once the attack had been perpetrated, the
official authorities failed to respond to the incessant appeals for help
addressed to them and did not intervene to free the persons and premises in
question.

19. In the present case the Court has in effect reached similar conclu-
sions as to the non-imputability — to the United States of America this
time — of the misdeeds perpetrated by the insurgents against the Sandinist
government in the context of the hostilities pursued by them in Nicaraguan
territory, and the imputability to the United States solely of such conduct
as can be duly proved to be that of organs of the United States “in
connection with” these misdeeds of the contras. In sum, this is the second
time in a very brief period that the Court has had to deal with questions of
international responsibility and, more specifically, situations in which the
principles to be applied have been those concerning problems of imputa-
bility, which is one of the most delicate aspects of the entire theory of
responsibility. I can only regret that the Court has not seized the oppor-
tunity to emphasize, by appropriate references, a confirmation of the
position it took before and of the theoretical reasoning developed in
support, so as to underline the continuity and solidity of the jurispru-
dence.

180
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 19]

There are other points in the Judgment on which I could comment and in
regard to which, perhaps, I could express some partial disagreement !.
However, | prefer to confine myself here to these few observations and
points that I feel it has been necessary to put forward in order to make
known my views regarding some selected aspects of fact and law which to
my mind were the most important. Here and there the reader will note
some reservations which are not merely formal in regard to the holdings set
forth in certain chapters or paragraphs of the Judgment and its attendant
reasoning. Yet, in the last resort, there are no disagreements of such an
order as to impel me to forsake the general concurrence that I believe in all
objectivity I may accord the Judgment delivered today.

(Signed) Roberto AGo.

' Forexample, I find that the Court has devoted a disproportionately lengthy passage
and attached undue importance (in paras. 117 ff.) to the — apparently limited —
dissemination among the contra forces of the CIA-published manual on Operaciones
sicolégicas en guerra de guerrillas. Even apart from the fact — recognized by the Judg-
ment — that the opposing sides in a civil war like the one unhappily raging in Nicaragua
need no outside encouragement to engage in activities which may be anti-humanitarian,
I have difficulty in seeing precisely how the responsibility deriving from such “encour-
agement”, the reality and efficacy of which remain moreover to be proved, would take
shape in general international law.

18]
